Exhibit 10.27

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) by and between Chicago Pizza &
Brewery, Inc., a California corporation (the “Company”), and Louis M. Mucci
(“Employee”) is hereby entered into effective as of March 15, 2004 (“the
Effective Date”).

 

1. Employment and Duties.

 

  (a) The Company hereby employs Employee as the Chief Financial Officer of the
Company. In such capacity, Employee shall have the responsibilities, duties and
authority customarily appertaining to such office and such other duties as may
be reasonably assigned to Employee by the President and/or the Board of
Directors of the Company from time to time and which are consistent with such
position and not inconsistent with the provisions of this Agreement. Employee
hereby accepts this employment upon the terms and conditions herein contained
and, subject to paragraph 2(d), agrees to devote all of Employee’s attention and
efforts to the performance of Employee’s duties, and to promote and further the
business and interests of the Company.

 

  (b) Employee shall faithfully adhere to, execute and fulfill all policies
established by the Company.

 

  (c) Employee shall not, during the term of employment hereunder, engage in any
other business activity pursued for gain, profit or other pecuniary advantage
without giving written notice thereof to the Company’s Co-Chief Executive
Officer. However, the Company agrees that the Employee is a part-time business
consultant and is assisting certain shareholders and others with business advice
and locating funding for such businesses including several small restaurant
chains (e.g. Saddle Ranch, Wing Nuts and Mary’s Pizza Shack). Employee does
agree to not accept other restaurant chains as clients unless he advises the
Company and is given approval by the Company’s Co-Chief Executive Officer. The
foregoing limitation shall not be construed as prohibiting Employee from making
personal passive investments.

 

  (d) Employee will remain on the Company’s Board of Directors, but as an
employee, will not receive any compensation for such duties. However, as a Board
member, Mr. Mucci will receive stock options in the same amount as awarded to
other members of the Board.

 

1



--------------------------------------------------------------------------------

  (e) The Company and Employee have agreed that the Employee work week will
normally only include a four (4) day work week. However, if the work requires
additional time above the four (4) day a week work schedule, the Employee and
Company will reconsider the Employee’s compensation base.

 

2. Compensation. For all services rendered by Employee, the Company shall
compensate Employee as follows:

 

  (a) Base Salary. The base salary payable to Employee during the term shall be
$185,000 per year, payable in accordance with the Company’s payroll procedures
for its employees, but not less frequently than bi-weekly. All compensation
shall be payable in accordance with the Company’s payroll procedures for its
employees and subject to federal, state and/or local withholding requirements.
Employee’s performance may be evaluated on an annual basis, at which time
Employee’s salary may be adjusted to reflect his performance.

 

  (b) Merit Bonus. Employee will receive a merit bonus in recognition of his
services during his first year of employment with the Company in the amount of
$25,000, subject to federal, state and/or local withholding requirements. Such
amount shall be paid at the end of the Company’s final year end 2004. In all
subsequent years, Employee will be eligible for a merit bonus solely in the
discretion of the Company. The amount of such bonus, if any, shall be determined
based on a variety of factors, which may include Employee’s job performance, the
Company’s financial performance, and such other factors as the Company shall
determine in its sole discretion.

 

  (c) Stock Options. On the date that Mr. Mucci shall first become an employee
of the Company the Employee shall receive options to purchase 12,000 shares of
the Company’s Common Stock at an exercise price equal to the market closing
price on the grant date. Such options will vest to Employee’s benefit in
accordance with the option policies of the Company. The vesting period will
continue as long as the Employee is a Board member and/or employee of the
Company. The employee will be considered for annual merit stock option awards as
determined by the Co-CEO’s.

 

  (d) Executive Perquisites and Benefits. Employee shall be entitled to receive
additional benefits and compensation from the Company in such form and to such
extent as specified below:

 

2



--------------------------------------------------------------------------------

  (i) Employee shall be entitled to participate in all fringe benefits and
perquisites offered by the Company to its similarly situated executives, which
include medical, dental and 401K employee benefit plans provided to the
employees of the Company in general, subject to the regular eligibility
requirements for each such benefit plan or program. However, Employee presently
has his own medical insurance provided as a retired PricewaterhouseCoopers’
Partner. As such, he will continue with such insurance. For this excluded
benefit, the Company agrees to allow Employee reimbursable local hotel expenses
on a weekly basis.

 

  (ii) Employee shall be entitled to a paid four week vacation annually and sick
leave in accordance and in parity with the employee vacation policies of the
Company for similarly situated executives.

 

  (iii) Employee will receive an annual vehicle allowance of $8,000, paid in
monthly installments of $666.67.

 

(e) Separation Upon Change of Control. In the event that Employee’s employment
with the Company is terminated as a result of a Change in Control, as that term
is defined in Paragraph 20 of this Agreement, Employee will be entitled to
receive severance in an amount the equivalent of eighteen months’ base salary.
In addition, all unvested stock options previously granted by the Company to
Employee/Board member will become immediately exercisable upon the date of
Employee’s termination as a result of a Change in Control.

 

3. Term of Employment. The employment by the Company of Mr. Mucci pursuant
hereto shall commence as of March 15, 2004 and shall terminate September 15,
2005. The Employee and the Company agree that Mr. Mucci’s employment with the
Company subsequent to September 15, 2005 is at-will, and can be terminated by
either party at any time, with or without notice.

 

4. Return of Company Records. All memoranda, files, client contracts, records,
electronic media, business plans, financial statements, manuals, lists and other
property delivered to or compiled by Employee by or on behalf of the Company,
its representatives, or agents which pertain to the business of the Company
shall be and remain the property of the Company, as the case may be, and be
subject at all times to the Company’s discretion and control. Likewise, all
correspondence, reports, records, charts, marketing data, advertising materials
and other similar data pertaining to the business, activities or future plans of
the Company which are collected by Employee shall be

 

3



--------------------------------------------------------------------------------

delivered promptly to the Company upon request by the Company upon termination
of Employee’s employment and Employee shall not retain any copies of the same.

 

5. Ownership of Intellectual Property/Assignment of Rights. Employee
acknowledges that the company’s obligations to Employee are exclusively
contractual in nature. Employee shall disclose promptly to the Company any and
all conceptions, ideas, designs, plans, know-how, process, improvements and
other discoveries, whether capable of being patented or copy written, or not,
which during the period of employment hereunder are (i) conceived or made by
Employee, solely or jointly with another, (ii) directly related to the Business
or activities of the Company, and (iii) Employee conceives as a result of his
employment by the company, including any predecessor (collectively, the “
Intellectual Property”).

 

The Company shall be the sole owner of all fruits and proceeds of Employee’s
services hereunder, including, but not limited to, all ideas, concepts, formats,
suggestions, developments, arrangements, designs, packages, programs, promotions
and other Intellectual Property which Employee may create in connection with and
during the term of this Agreement, free and clear of any claims by Employee (or
any third party claims) of any kind or character whatsoever (other than
Employee’s right to compensation hereunder). Employee shall, at the request of
the Company, execute such assignments, certificates or other instruments,
consistent herewith and after review and comment, as the Company may deem
necessary to evidence, establish, maintain, perfect, protect, enforce or defend
its right, title and interest in or to any such properties. Employee hereby
assigns and agrees to assign all his interests therein to the Company or its
nominee. Employee shall also render to the Company, at the Company’s expense,
reasonable assistance in the perfection, enforcement and defense of any
Intellectual Property.

 

6. Trade Secrets. All memoranda, notes, records and others documents made or
compiled by Employee, or made available to Employee during the term of this
Agreement or subsequently during any at will employment period concerning the
business of the Company or its affiliates shall be the Company’s property and
shall be delivered to the Company on the termination of this Agreement or at any
other time on request. Employee understands and agrees that in the course of
employment with the Company, Employee may obtain access to and/or acquire
Confidential Information ( as defined below), all of which information Employee
understands and agrees would be extremely damaging to the Company if disclosed
to a competitor or made available to any other person or corporation.

 

As used herein the term “Competitor” includes, but is not limited to, any
corporation, firm or business engaged in a business similar to that of the
Company, Employee understands and agrees that such information is divulged to
Employee in confidence and Employee understands and agrees that, at all times,
Employee shall keep in confidence and will not disclose or communicate
Confidential Information on Employee’s own behalf, or on behalf of any
Competitor, if such information is not otherwise publicly available, unless
disclosure is made pursuant to written approval by

 

4



--------------------------------------------------------------------------------

the company or is required to obtain professional advice, e.g. financial or
legal, or is required by law or legal process or as required to enforce the
terms of this Agreement which shall only be disclosed under Protective Order. In
view of the nature of Employee’s employment and information which Employee may
receive during the course of Employee’s employment, Employee likewise agrees
that the Company would be irreparably harmed by any violation of this Paragraph
and that, therefore, the Company shall be entitled to seek provisional relief
from an appropriate forum prohibiting Employee from any violation or threatened
violation of this Paragraph.

 

7. Confidentiality.

 

(a) Employee acknowledges and agrees that all Confidential Information (as
defined below) of the Company is confidential and a valuable, special and unique
asset of the Company that gives the Company an advantage over its actual and
potential, current and future competitors. Employee further acknowledges and
agrees that Employee owes the Company a fiduciary duty of confidentiality and a
duty of loyalty and shall use good faith efforts to preserve and protect all
Confidential Information from unauthorized disclosure or unauthorized use; that
certain Confidential Information may constitute “trade secrets” under applicable
state and federal laws; and that unauthorized disclosures or unauthorized use of
the Confidential Information may irreparably injure the Company.

 

(b) As used in this Agreement, the term “Confidential Information shall mean any
information or material known to or used by or for the Company (whether or not
owned or developed by the Company and whether or not developed by Employee) that
is known by Employee not to be generally known to persons in the restaurant,
pizzeria, or micro-brewery business. Confidential Information includes, but is
not limited to, the following: all trade secrets of the Company; all information
that the Company has marked as confidential or has otherwise described to
Employee ( either in writing or orally) as confidential; all non-public
information concerning the Company’s services, products, customers, research,
prices, discounts, costs, marketing plans, marketing techniques, market studies,
test data, vendor, referral sources, and contracts; all of the Company’s
business records and plans; all of the Company’s personnel files; details of
employment relationships between the Company and its personnel; all financial
information of or concerning the Company; all information relating to the
Company’s computer system software, application software, software and systems
methodology, hardware platforms, technical information, inventions, computer
programs and listings, source codes, object codes, copyrights and other
intellectual property; all technical specifications; any proprietary information
belonging to the Company; all computer hardware or software manuals; all
training or instruction manuals; and all data, computer system passwords and
user codes.

 

For purposes hereof, Confidential Information shall not include such information
which (i) becomes or is already known to the public through no fault of
Employee; or (ii) the disclosure of which (A) is required by law ( including
regulations and rulings) or the order of any competent governmental authority or
legal process, or

 

5



--------------------------------------------------------------------------------

(B) Employee reasonably believes is required in connection with the defense of a
lawsuit against Employee, provided that in either case, prior to disclosing any
information, employee shall provide prior written notice thereof to the Company
and provide the Company with the opportunity to contest such disclosure, or (C)
if Company provides written authorization allowing Employee such disclosure.

 

(c) Unless the Company is in breach of its obligations (and such breach
continues unabated for any cure period), then both during the term of Employee’s
employment and after the termination of Employee’s employment for any reason
(including wrongful termination), Employee shall hold all Confidential
Information in confidence, and shall not use any Confidential Information except
for the benefit of the Company, in accordance with the duties assigned to
Employee. Employee shall not, at any time (either during or after the term of
Employee’s employment), disclose any Confidential Information to any person or
entity (except other employees of the Company who have a need to know the
information in connection with the performance of their employment duties, and
who have been informed of the confidential nature of the Confidential
Information and have agreed to keep it confidential), or copy, reproduce,
modify, transmit, including electronic transmission, decompile or reverse
engineer any Confidential Information, or remove any Confidential Information
from the Company’s premises, without the prior written consent of the Board, or
instruct any other person to do so. Employee shall take reasonable precautions
to protect the physical security of all documents and other material containing
Confidential Information (regardless of the medium on which the Confidential
Information is stored). This Agreement applies to all Confidential Information,
whether now known or which later becomes known to Employee during the term.

 

(d) Upon the termination of Employee’s employment with the Company for any
reason, and upon written request of the Company at any other time, Employee
shall promptly surrender and deliver to the Company all documents and other
written material of any nature containing or pertaining to any Confidential
Information and shall not retain any such document or other material. Within ten
days of any such written request, Employee shall certify to the Company in
writing that all such materials have been returned.

 

(e) During Employee’s term of employment, Employee agrees not to undertake
planning for or organization of any business activity competitive with the
Company’s business or combine or join with other Employees, employees or
representatives of the Company’s business for the purpose of organizing any such
competitive business activity.

 

8. Confidential Agreement. Employee also acknowledges that (a) the terms and
conditions set forth in this Agreement are to be treated by the parties hereto
as extremely confidential, and (b) that the disclosure of any of the terms could
result in substantial, irreparable economic harm to the Company. Therefore,
Employee agrees that in the event of any disclosure of any of the terms of this
Agreement to persons other than the Company’s officers, accountants, and key
management or Employee’s legal counsel,

 

6



--------------------------------------------------------------------------------

and/or personal financial advisor, the Company shall be entitled to seek
provisional injunctive relief in an appropriate forum prohibiting Employee from
any violation or threatened violation of this Paragraph.

 

9. Assignment: Binding Effect. Employee understands that Company’s decision to
employ Employee was made based upon Employee’s personal qualifications,
experience and skills. Employee agrees, therefore, that assignment of all or any
portion of Employee’s performance under this Agreement is prohibited. Subject to
the preceding sentences and the express provisions of Paragraph 20 below, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the Company, its successors, heirs, legal representatives and assigns.

 

10. Release. Notwithstanding anything in this Agreement to- the contrary,
Employee shall not be entitled to receive any severance payments pursuant to
paragraph 2(d) of this Agreement unless Employee has executed (and not revoked)
a general release of all claims Employee may have against the Company and its
affiliates in a form of such release reasonably acceptable to the Company, the
terms of which shall be negotiated in good faith and consistent herewith.

 

11. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or when mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below, or to such other
addresses as either party may have furnished to the other in writing in
accordance herewith, exception that notice of a change of address shall be
effective only upon actual receipt:

 

Company: Chicago Pizza & Brewery, Inc.

16162 Beach Boulevard

Suite 100

Huntington Beach, CA 92647

Attention: President

 

Employee: Louis M. Mucci

348 Oxford Dr.

Arcadia, CA 91007

 

12. Arbitration. Except as provided herein, any controversy or claim arising out
of or relating in any way to this Agreement or the breach thereof, or Employee’s
employment and any statutory claims including all claims of employment
discrimination shall be subject to private and confidential arbitration in the
City of Los Angeles in accordance with the laws of the State of California. This
provision will not apply provisional remedies as in connection with claims under
Paragraphs 6 or 8, or as otherwise provided herein.

 

7



--------------------------------------------------------------------------------

(a) The arbitration shall be conducted in a procedurally fair manner by a
mutually agreed upon neutral arbitrator selected in accordance with the National
Rules for the Resolution of Employment Disputes (“Rules”) of the American
Arbitration Association or if none can be mutually agreed upon, then by one
arbitrator appointed pursuant to the Rules;

 

(b) The arbitration shall be conducted confidentially in accordance with the
Rules;

 

(c) The arbitration fees shall be paid by the Company;

 

(d) Each party shall have the right to conduct discovery including (3) three
depositions, requests for production of documents and such other discovery as
permitted under the Rules or ordered by the arbitrator;

 

(e) The statute of limitations or any cause of action shall be that prescribed
by law;

 

(f) The arbitrator shall have the authority to award any damages authorized by
law for the claims presented including punitive damages and shall have the
authority to award reasonable attorneys fees to the prevailing party;

 

(g) The decision of the arbitrator shall be final and binding on all parties and
shall be the exclusive remedy of the parties; and the award shall be in writing
in accordance with the Rules, and shall be subject to judicial enforcement in
accordance with California law.

 

13. Complete Integrated Agreement. All prior employment contracts and agreements
between the parties are merged in this Agreement. The Company also maintains an
employee handbook which also describes the terms and conditions of employment.
This Agreement shall govern to the extent any terms contained in the employee
handbook are inconsistent. This Agreement constitutes the entire Agreement
between the Company and Employee. Further, while Employee’s compensation,
including salary and Executive perquisites and benefits may change from time to
time without a written modification of this Agreement, neither the provisions of
this Agreement concerning at-will employment (Paragraph 3), nor any other
provision of this Agreement, may-be modified, altered, amended or changed except
by in writing signed by Employee and a duly authorized agent of the Company.

 

14. Governing Law. Both Employee and the Company acknowledge, understand and
agree that the Company is engaged in transactions involving interstate commerce
and that this Agreement and any arbitration hereunder shall in all respects be
construed according to federal law as well as the laws of the State of
California, without regard to its conflicts of law provisions.

 

8



--------------------------------------------------------------------------------

15. Amendment. This Agreement can be modified or rescinded only in writing
expressly referring to this Agreement and signed by all of the parties to this
Agreement.

 

16. Invalidity of Provisions. Every provision of this Agreement is intended to
be severable. In the event that any term or provision hereof is declared by a
court of competent jurisdiction to be illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the balance of the
terms and provisions hereof, which terms and provisions shall remain binding and
enforceable, then to the extent possible all other provisions shall nonetheless
remain in full force and effect.

 

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instruments.

 

18. Waiver. No consent or waiver, expressed or implied, by either party to or of
any breach or default by the other in the performance by the other of its
obligations hereunder shall be deemed or construed to be a consent or waiver to
or of any other breach or default in the performance by such other party of the
same or any other obligations of such party hereunder. Failure- on the part of
either party to complain of any act or failure to act of any of the other party,
or to declare the other party in default, irrespective of how long such failure
continues, shall not constitute a waiver of such party of its rights hereunder.

 

19. Survival of Representations. The covenants of Employee set forth herein
shall survive the termination of this Agreement.

 

20. Company Right of Assignment. In the event of the-merger or consolidation of
the Company with any other corporation or corporations, the sale by the Company
of a major portion of its assets or of its business and good will, or any other
corporate reorganization involving a change in voting control of the Company
(“Change of Control”), this Agreement may be assigned and transferred to such
successor in interest as an asset of the Company upon such assignee assuming the
Company’s obligations hereunder in writing, in which event Employee agrees to
continue to perform Employee’s duties and obligations according to the terms
hereof, to or for such assignee or transferee of this Agreement. Employee shall
not have any-right to assign, delegate or transfer any duty or obligation to be
performed by Employee hereunder to any third party, nor to assign or transfer
the right, if any, to receive payments hereunder.

 

21. Captions. The captions or headings at the beginning of each paragraph hereof
are for the convenience of the parties only and are not a part of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
for all purposes as of the Effective Date.

 

9



--------------------------------------------------------------------------------

CHICAGO PIZZA & BREWERY, INC.

      EMPLOYEE: By:                

Jeremiah J. Hennessy, Co-CEO

     

Louis M. Mucci

 

10